Mr. Justice Aldrey
delivered the opinion of the conrt.
Lorenzo Alvarez appeals from a judgment convicting him of a violation of the Adulteration of Milk Act of March 10, .1910, in that on the 21st of February, .1925. he sold and offered for sale adulterated milk not intended for industrial purposes, the accused being recidivistic because by a judgment of February 20, 1923, he was convicted of a like offense.
The appellant alleges as the only ground for his appeal that the lower conrt erred in weighing the evidence and in convicting him on the contradictory evidence of two sanitation *298inspectors, the only witnesses called by the prosecuting attorney.
The two sanitation inspectors called as witnesses by the prosecuting' attorney agreed that while they were inspecting the milk- offered for sale by Emilio Cruz in his stall the defendant arrived with some milk that he offered to sell to the owner of the stall and upon inspection of it they found that it was adulterated, this last assertion not being discussed because the evidence for the defense tended to show that the sanitation inspectors arrived at Emilio Cruz’s stall after the accused had delivered the milk with the exception of a can which was refused and from which the sample was taken. This conflict in the evidence was adjusted against the accused, the court holding that the milk had not been delivered in the stall, and therefore the case of People v. Iturregui, 33 P.R.R. 239, is applicable.
It is true that among the witnesses for the prosecution there was some contradiction as to whether the accused arrived with one can of milk or with more than one, but that discrepancy is of no importance in this case and can not serve for giving more credit to the testimony of one of the appellant’s witnesses, who said that the defendant arrived at the stall with three cans of milk.
For the foregoing reasons the evidence is sufficient to support the judgment appealed from and it must be affirmed.